 

Exhibit 10.2

 

December 5, 2016

 

To:Walker Innovation Inc.

2 High Ridge Park

Stamford, CT 06905

Attn: Chief Financial Officer

 

Re:Termination of Revolving Promissory Note and Pledge Agreement

 

Reference is made to that certain Revolving Promissory Note, dated as of July
19, 2016 (the “Note”), by and between Walker Digital, LLC, a Delaware limited
liability company (“Lender”) and Walker Innovation Inc., a Delaware corporation
(“Borrower”). Capitalized terms used herein and not otherwise defined herein
shall have the meaning given to them in the Note.

 

Lender and Borrower have agreed to terminate the Loan Documents as set forth
below.

 

The Lender hereby confirms that effective as of the date hereof (i) no
Obligations remain outstanding under the Loan Documents, (ii) the Commitment
Amount and the Availability Period is terminated, (iii) the Lender hereby
releases its security interest in any and all Collateral securing the Note and
each of the Loan Documents have terminated and are of no further force or
effect, except for any provisions thereof that expressly survive the termination
of the Loan Documents, and (iv) the Lender authorizes the Borrower, or its
agent, to file such UCC-3 termination statements and file, record or deliver any
such other releases, terminations, reconveyances, reassignments or other similar
discharge or assignment documents as is necessary to evidence the releases and
terminations referred to herein. The Lender shall, at the Borrower’s expense,
promptly execute and deliver such releases, discharges, terminations or notices
with respect to the Obligations and/or Collateral and take all other actions as
may be reasonably requested by the Borrower in order to carry out the provisions
of this letter.

 

Please acknowledge your receipt of this letter and acknowledgement of the
foregoing, by executing and delivering to the Lender a signed counterpart
signature page to this letter.

 

[Signature Page Follows]

 

 

 

  

Sincerely,   LENDER:       WALKER DIGITAL, LLC       By: /s/ Jay S. Walker  
Name:  Jay S. Walker   Title:  Chairman  

 

SIGNATURE PAGE TO

WALKER DIGITAL TERMINATION LETTER

 

2 

 

  

ACKNOWLEDGED AND AGREED as of the date first written above:

 

WALKER INNOVATION INC.



By: /s/ Jonathan Ellenthal   Name:  Jonathan Ellenthal   Title:  Chief Executive
Officer  

 

SIGNATURE PAGE TO

WALKER DIGITAL TERMINATION LETTER

 

3 

 

 

